Citation Nr: 9935496	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status 
postoperative left total knee arthroplasty of the left knee 
with instability and traumatic arthritis, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James L. Nichols, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant had active service from August 1972 to August 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

The appellant, on his December 1996 VA Form 9, requested a 
hearing before a Member of the Board at the RO.  In a 
subsequent December 1996 statement, the appellant requested a 
hearing before a hearing officer at the RO.  The appellant 
appeared before a hearing officer at the RO in February 1997.  
On a July 1998 VA Form 9 and a VA Form 21-4138, the appellant 
specifically requested a videoconference hearing before a 
Member of the Board at the RO.  

As of November 1998 we have an address for the appellant in 
Fulton, Mississippi.  At the July 1999 VA examination the 
appellant indicated his new address in Fulton, Mississippi.  
However, the notice informing the appellant of the date, time 
and location of the videoconference hearing was sent to an 
address in Mooreville, Mississippi.  We are unable to locate 
documents that reflect the veteran's return to the Mooreville 
address.  If the RO was again informed of an address change, 
there is no record of it in the file.  

It is not clear that notification was sent to the last 
address of record.  Subsequently, the appellant failed to 
report for the scheduled videoconference hearing, in November 
1999.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO determine the correct address.  
Documentation should be placed in the 
file.

2.  If the correct address is not the 
Mooreville address, the RO should 
schedule the appellant for a Video 
hearing before the Board.

3.  The veteran is invited to submit 
evidence that supports his position.  If 
he can obtain evidence that reflects his 
functional impairment, including 
instability, weakness, limitation of 
motion or any other functional defect, he 
should submit that evidence to the RO.  
(This complies with 38 C.F.R. § 3.103 
(1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


